—Final order of disposition, Family Court, New York County (Sheldon Rand, J.), entered March 11, 1993, which adjudicated appellant a juvenile delinquent and placed him under supervision of the Department of Probation for 12 months upon a fact-finding determination of the same court dated January 21, 1993, finding that appellant had committed an act which, if committed by an adult, would constitute the offense of criminal possession of a controlled substance in the seventh degree, unanimously reversed, on the law, without costs, the order vacated, and the petition dismissed. The matter is remitted to the Family Court for the purpose of entering an order in favor of the accused pursuant to Family Court Act § 375.1, not less than 30 days after service of this order upon the respondent, with leave during this 30 day period to respondent to move *678and seek any further stay of the implementation of Family Court Act § 375.1 as in the interest of justice is required.
The petition in this case was jurisdictionally defective in that it did not contain non-hearsay allegations establishing that the substance seized at the time of appellant’s arrest was a controlled substance (see, Matter of James A., 198 AD2d 5; see also, Matter of Rodney J., 83 NY2d 503; Matter of Jahron S., 79 NY2d 632, 639). It must, therefore, be dismissed. Concur —Murphy, P. J., Ellerin, Kupferman, Ross and Tom, JJ.